Citation Nr: 1132978	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to May 1979.

This appeal comes to the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) In Muskogee, Oklahoma that denied the benefit sought on appeal.

The appeal was remanded by the Board in May 2009 in order for the Veteran to be scheduled for a BVA hearing.  The Veteran testified at a hearing before the Board at the RO in June 2009 indicating that she believed that the issue on appeal included a claim for service connection for PTSD. 

The Board concluded that while a claim for PTSD due to personal assault in service had not been formally filed such a claim was considered to be part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 



FINDING OF FACT

The Veteran's variously diagnosed psychiatric disability is causally or etiologically related to service.  



CONCLUSION OF LAW

A psychiatric disability was incurred during active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for a psychiatric disability and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD a Veteran must provide:    1) medical evidence of PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The regulations recognize that sexual assaults are often unreported.  As such, when a post-traumatic stress disorder claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a Veteran's service records to corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).   

In August 2006, the Veteran filed a claim indicating that she was seeking service connection for depression.  

In September 2009, the Board remanded the Veteran's claim, but in the process the Board held that the Veteran was presumed to have been in sound condition upon entry into service.  See 38 C.F.R. § 3.304(b).  This decision was based on the fact that noted that no psychiatric disability was found at the time of the Veteran's entrance into service, and she specifically denied and frequent trouble sleeping, nervousness, or depression at that time. 

A review of the service treatment records reveals that the Veteran was treated for psychiatric symptoms on a number of occasions while in service, including at separation.  For example, in November 1976, the Veteran requested medication for her nerves.  It was noted that the Veteran had anxiety surrounding interpersonal relationships and job dissatisfaction.  She reported multiple conflicts around her personal life and job satisfaction.  It was noted that the Veteran had a history of anxiety since age 7.  She was diagnosed with situational anxiety.  In June 1977, the Veteran was seen for complaints of nerves, and she was noted to have an inability to cope with situational stress.  The Veteran was prescribed Valium.  In November 1977, the Veteran again presented for treatment complaining of nervousness.  In January 1978, the Veteran complained of nerves.  At that time, she was awaiting a court martial for possession of hashish.  The impression of the medical officer was moderate anxiety reaction.  In March 1978, the Veteran complained that she would get nervous and hyperventilate.  In April 1978, the Veteran was noted to be hyperventilating during exercises.  The medical officer commented that the Veteran seemed to show undue anxiety due to the fact of possibly being removed from her present team.  Furthermore, on her medical history survey completed in conjunction with her separation physical the Veteran reported having frequent trouble sleeping, depression, and nervous trouble.  The medical officer merely noted that the Veteran had insomnia and worry/nervousness off and on.  The Veteran was found to be psychiatrically normal on her separation physical.

Post-service VA treatment records contain substantial documentation of treatment for psychiatric problems, and the Veteran has been diagnosed with major depressive disorder, PTSD and generalized anxiety disorder, among others.  However, there is almost no record of any psychiatric treatment for more than 20 years after service.  To this end, the Veteran testified at a hearing before the Board in June 2009 that she did not seek psychiatric following service until 2006, because she did not like to go to doctors and did not want to get hooked on any medication.

The Veteran was evaluated in March 1995 by a psychologist in conjunction with an application for SSA benefits.  However, after the examination, the psychologist indicated that no psychological diagnosis appeared warranted at that time.

In August 2006, a PTSD screen was negative, and while it was noted that the Veteran was asked about military sexual trauma, there is no indication that the Veteran responded in the affirmative.  A depression screen was however positive.  In September 2006, the Veteran was seen by VA mental health for a comprehensive evaluation.  The Veteran complained of lots of stress and depression, and indicated that she could not do what she used to do.  She reported that her problems had existed for years and that she had been treated for depression in the army.  The Veteran also acknowledged physical, mental, and sexual abuse by her father.  The Veteran was diagnosed with depression and anxiety.  

In February 2009, the Veteran underwent a neuropsychological evaluation.  The Veteran reported feeling stressed all of her life, although more so in the previous three years.  The childhood abuse was noted.  She was diagnosed with several Axis I diagnoses, but no opinion was provided as to the etiology of such conditions.

In June 2009 the Veteran testified at a hearing before the Board, asserting that she had PTSD and that her depression was part of her PTSD.  She believed that her PTSD began in basic training when she alleged that she was raped.  She indicated that none of her VA doctors were willing to link her PTSD to her military service in writing.  The Veteran asserted that while she was abused as a child, her mother separated from her father when she was 17 and from that point on she did not have any more anxiety or stress until she joined the military.

The Board remanded the Veteran's claim to obtain a medical opinion of record.  The Veteran underwent the VA examination in March 2010.  The examiner reviewed the Veteran's claims file, noting that she had been given Valium at age 7 and noting that she had been abused by her father.  The Veteran reported depressive symptoms as well as stress and anxiety.  She again asserted that she had experienced them since approximately her first year in the military.  The examiner noted the Veteran's reports of sexual harassment and rape while in the military.  Following the interview, the examiner diagnosed the Veteran with PTSD and major depressive disorder.  

The examiner stated that while the Veteran was certainly exposed to traumatic events beginning as a young child, it was at least as likely as not that her sexual trauma experiences in the military significantly exacerbated her traumatic stress reactions.  The examiner stated that all of her current symptom set and diagnoses (major depressive disorder, generalized anxiety disorder, attention deficit/hyperactivity) can be considered as response to multiple traumatic events occurring prior to and during her military service.  There were no significant post-military stressors reported.  In conclusion, it was the examiner's opinion that the Veteran's diagnosed PTSD and related depression that were more likely than not related to incidents during her time in military service.

In this case, the Veteran's claim was denied by a June 2010 Supplemental Statement of the Case which concluded that the Veteran's reported stressors had not been corroborated.  

It is true that neither the Veteran's personnel records nor her service treatment records document any rape in service.  This much is not surprising as the Veteran denied ever reporting the alleged rapes to anyone.  However, the Veteran's service treatment records do reflect that while in service the Veteran repeatedly sought treatment for anxiety, relationship problems, and nervousness.  Moreover, none of these symptoms were present at enlistment as the Veteran specifically denied any depression or nervousness at that time.  Thus, while no specific reported stressor was specifically corroborated in the sense that no personnel record stated that the Veteran was raped, the psychiatric complaints tend to support the Veteran's allegation that she began having problems in service, whatever the cause.  As noted, the Board remanded the Veteran's claim in order to obtain a medical opinion of record as to the etiology of her psychiatric disability however diagnosed.  

After interviewing the Veteran and reviewing her claims file, the examiner concluded that it was at least as likely as not that PTSD and major depressive disorder either began during or were otherwise caused by the Veteran's military service.

As such, the evidence clearly reflects the presence of a current psychiatric disability, psychiatric complaints in service, and a medical opinion relating the current psychiatric disability to the Veteran's psychiatric complaints in service.  Therefore, the criteria for service connection have all been met and the Veteran's claim is granted.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


